Citation Nr: 1710890	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 2003 to December 2007, including service in Southwest Asia.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that assigned an initial rating of 30 percent for PTSD, effective from June 15, 2009.  In February 2012, a Decision Review Officer issued a decision to increase the Veteran's PTSD rating to 50 percent, effective from June 15, 2009.

In December 2013, the Board remanded the issue for further development.  Following further development by the agency of original jurisdiction (AOJ), the issue was returned to the Board for further appellate review.


FINDING OF FACT

For the appeal period, the Veteran's PTSD has been characterized by impairment of memory, disturbances of motivation and mood, and difficultly in establishing and maintaining effective social relationships; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

The Veteran is seeking an initial increased rating for his service-connected PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been assigned an initial disability rating of 50 percent rating under 38 C.F.R. § 4.130, DC 9411.  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  The record indicates that the Veteran's symptoms have been more or less stable throughout the appeal period.  If anything, the Veteran's psychological condition has shown an improvement rather than a worsening.

In a November 2010 VA examination, the examiner opined that Veteran's PTSD caused occupational and social impairment with only an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The Veteran also had symptoms of mild memory impairment, suspiciousness, and irritability.  The examiner reported that the Veteran's judgment was not impaired and that he was able to manage his own finances.  His appearance, hygiene, and behavior were all noted to be appropriate.  While the Veteran reported sleep disturbances, anger issues, panic attacks, hypervigilance, and avoidance of social activities, the examiner indicated that the Veteran was able to generally function satisfactorily with routine behavior, self-care, and displayed normal conversation.  Additionally, although the Veteran reported occasional hallucinations which included muffled voices, none were observed during the examination, and the examiner reported that the Veteran's thought process was appropriate.  The Veteran also denied any suicidal or homicidal ideation.   

For the period from 2010 through 2014, the Veteran underwent a series of mental health evaluations and treatment through the VA.  However, none of these evaluations indicate symptoms significant enough to warrant a rating in excess of 50 percent.  For example, in March 2012, while the Veteran stated that he was experiencing flashbacks, irritability, nightmares, intrusive thoughts, and some social avoidance, he was nevertheless able to function "fairly well at work and has not gotten into any trouble with his anger."  In December of 2013 and July of 2014, the Veteran's primary care physician indicated that his PTSD was stable and that he was not receiving any treatments or medications.  

In February 2014, the Veteran was afforded another VA examination for his PTSD.  The examiner opined that that the Veteran's level of occupational and social impairment due to PTSD was best characterized by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Specifically, the examiner explained that while the Veteran described his work as "going poorly," the Veteran had good evaluations and that he "keeps his temper in check" by "keeping himself mellow."  Moreover, the examiner noted that the Veteran had did not have any altercations at work and has not missed work due to his PTSD.  

Additionally, while the Veteran continued to report problems associated with his PTSD, such as sleep disturbances, road rage, yelling, and being "tick off" by minor problems, the examiner opined that the Veteran's current level of PTSD does not appear to be as severe as reflected in his prior medical records.  This was supported by the fact that the Veteran's symptoms were mild, he did not require medications or mental health services over the past two years, and that he has had both stable employment and a marital relationship. 

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  While it is true that the Veteran had panic attacks, memory impairments, irritability, difficulty sleeping, and nightmares, his symptoms are otherwise far too mild to warrant an increased rating.  Indeed, many of the examples listed in the diagnostic code have not been shown at all. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran isolates himself on occasion, he has maintained a stable marital relationship.  He has also indicated that he is trying to improve his relationship with his family.  Further, while he reported that he has trouble with his co-workers that are "lazy," he is nevertheless able to maintain a professional relationship with his supervisors. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was 58 in November 2010.  However, in February 2014, the VA examiner noted that although GAF scores are not used under the current PTSD diagnostic criteria, the Veteran would currently have a higher GAF score based upon his level of social and occupational functioning.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  Diagnostic and Statistical Manual of Mental Disorders, 5th ed., American Psychiatric Association (DSM-V) (2013).

Here, the Board finds that a GAF score in the range of 58+ is consistent with the symptoms the Veteran displayed.  However, this level of impairment does not constitute occupational and social impairment with deficiencies in most areas.  As previously discussed, the Veteran was only experiencing mild occupational difficulties - symptoms covered by the appropriate criteria for a 50 percent evaluation.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities rendered him unemployable.  As such, Rice is inapplicable in this case.

Based on evidence of record, the Board determines that an increased rating for the Veteran's PTSD is not warranted for any period on appeal.  As such, the appeal is denied

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations in November 2010 and February 2014.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran's representative has expressed concern that the Veteran's February 2014 exam is "too old" for rating purposes.  However, this is not an allegation of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  Here, the Veteran and his representative have not provided any information or indication that the Veteran's condition had worsened since the February 2014 examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  Consequently, the Board finds that a new examination is not warranted.

Finally, it is noted that this appeal was remanded by the Board in December 2013 in order to obtain a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  As discussed herein, the Veteran was provided with a VA examination in February 2014, and the Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, is denied.



__________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


